            Case 1:19-cv-02367-ABJ Document 68 Filed 08/11/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                     )
    PETER P. STRZOK,                                 )
                                                     )
                  Plaintiff,                         )
                                                     )      Civil Action No. 19-2367 (ABJ)
           v.                                        )
                                                     )
    ATTORNEY GENERAL MERRICK B.                      )
    GARLAND, in his official capacity, et al.,       )
                                                     )
                  Defendants.                        )
                                                     )
                                                     )
                                                     )
    LISA PAGE,                                       )
                                                     )
                  Plaintiff,                         )
                                                     )      Civil Action No. 19-3675 (TSC)
           v.                                        )
                                                     )
    U.S. DEPARTMENT OF JUSTICE, et al.,              )
                                                     )
                  Defendants.                        )
                                                     )

                  JOINT MOTION TO EXTEND DISCOVERY DEADLINES

          The parties respectfully submit this motion to extend the current discovery deadlines set

by the Court in its May 5, 2021 Minute Order.1 The parties continue to engage in discovery and

agree that the above-captioned cases should continue to proceed on a common discovery schedule

to promote efficiency. The parties have conferred and agree that extending the current discovery

deadlines by two months would assist with the efficient litigation of these cases. The parties also



1
  The above-captioned cases have been consolidated for purposes of discovery. The “parties” in
Civil Action No. 19-2367 (ABJ) are Plaintiff Peter Strzok and Defendants U.S. Department of
Justice (“DOJ”); Federal Bureau of Investigation (“FBI”); Attorney General Merrick Garland, in
his official capacity; and FBI Director Christopher A. Wray, in his official capacity. The parties
in Civil Action No. 19-3675 (TSC) are Plaintiff Lisa Page and Defendants DOJ and FBI.
          Case 1:19-cv-02367-ABJ Document 68 Filed 08/11/21 Page 2 of 2




agree that the requested extension will not prejudice any party and respectfully submit that good

cause exists for the extension in order to provide the parties the opportunity to fully develop the

factual record potentially relevant to the claims and defenses in this litigation.



Dated: August 11, 2021                         Respectfully submitted,

 /s/ Christopher R. MacColl                           BRIAN M. BOYNTON
 Aitan D. Goelman (D.C. Bar 446636)                   Acting Assistant Attorney General
 Christopher R. MacColl (D.C. Bar 1049153)
 ZUCKERMAN SPAEDER LLP                                MARCIA BERMAN
 1800 M Street NW, Suite 1000                         Assistant Branch Director
 Washington, DC 20036
 Telephone: (202) 778-1800                            CHRISTOPHER R. HALL
 AGoelman@zuckerman.com                               Assistant Branch Director
 CMacColl@zuckerman.com
                                                      /s/ Bradley P. Humphreys
 Richard A. Salzman (D.C. Bar 422497)                 BRADLEY P. HUMPHREYS
 HELLER, HURON, CHERTKOF &                            (D.C. Bar No. 988057)
 SALZMAN PLLC                                         Trial Attorney, U.S. Department of Justice
 1730 M Street NW, Suite 412                          Civil Division, Federal Programs Branch
 Washington, DC 20036                                 1100 L Street, N.W.
 Telephone: (202) 293-8090                            Washington, D.C. 20005
 salzman@hellerhuron.com                              Tel.: (202) 305-0878
                                                      E-mail: Bradley.Humphreys@usdoj.gov
 Counsel for Plaintiff Peter Strzok
                                                      Counsel for Defendants
 /s/ Kaitlin Konkel
 Amy Jeffress (D.C. Bar 449258)
 Robert J. Katerberg (D.C. Bar 466325)
 Kaitlin Konkel (D.C. Bar 1021109)
 ARNOLD & PORTER
 KAYE SCHOLER LLP
 601 Massachusetts Avenue NW
 Washington, DC 20001-3743
 Telephone: (202) 942-5000
 Fax: (202) 942-5999
 Amy.Jeffress@aporter.com
 Robert.Katerberg@arnoldporter.com
 Kaitlin.Konkel@arnoldporter.com

 Counsel for Plaintiff Lisa Page



                                                  2
